DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, 18-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to Method claim 1
The prior at does not disclose or suggest the Method claimed “detecting a first frequency shift associated with the first resonant frequency caused by a first analyte being adsorbed on a first resonator and a second frequency shift associated with the second resonant frequency caused by a second analyte being adsorbed on a second resonator, wherein the first frequency shift and the second frequency shift are both detected from collection of the single readout signal’ in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 3-12 are allowable based upon their dependency thereof claim 1.
With regards to claim 13
The prior at does not disclose or suggest the claimed “detect a first frequency shift associated with the first resonant frequency at least one of the plurality of resonant frequencies caused by a first analyte being adsorbed on a first resonator and a second frequency shift associated with the second resonant frequency caused by a second analyte being adsorbed on a second resonator, wherein the first frequency shift and the 
With regards to claims 14-16, 18, & 19 are allowable based upon their dependency thereof claim 13.
With regards to Method claim 20
The prior at does not disclose or suggest the Method claimed “detecting a first frequency shift associated with the first resonant frequency caused by a first analyte being adsorbed on a first resonator and a second frequency shift associated with the second resonant frequency caused by a second analyte being adsorbed on a second resonator, wherein the first frequency shift and the second frequency shift are both detected from collection of the single readout signal’ in combination with the remaining claimed elements as set forth in claim 20.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roukes PG. Pub. No.: US 2014/0156224 A1 discloses methods and devices relating to measuring a landing position and mass of an analyte adsorbed to a nanomechanical resonator by resolving adsorbate-induced frequency shifts in at least two modes of a resonator resonance frequency, where during the resolving of the frequency shifts in the at least two modes analysis is so that the transformation (G) from the fractional-frequency shift pair to the analyte mass-position pair is one-to-one.
Complex protein mixtures can be analyzed at high sensitivity and resolution, however is silent on detecting a first frequency shift associated with the first resonant frequency caused by a first analyte being adsorbed on a first resonator and a second frequency shift associated with the second resonant frequency caused by a second analyte being adsorbed on a second resonator, wherein the first frequency shift and the second frequency shift are both detected from collection of the single readout signal.
Hanay PG. Pub. No.: US 2018/0143123 A1 disclose a method and apparatus for sizing and imaging an analyte. The apparatus including an electromagnetic resonator, an input port, an output port, a microfluidic substrate, and a microfluidic channel having a first fluid port and a second fluid port wherein a first analyte species is manipulated and analyzed within the microfluidic channel. The electromagnetic resonator further including at least one ground plane for the electromagnetic resonator, and at least one signal path for the electromagnetic resonator, however is silent on detecting a first frequency shift associated with the first resonant frequency caused by a first analyte being adsorbed on a first resonator and a second frequency shift associated with the second resonant frequency caused by a second analyte being adsorbed on a second resonator, wherein the first frequency shift and the second frequency shift are both detected from collection of the single readout signal.
Koley et al. PG. Pub. No.: US 2010/0173422 A1 discloses methods and systems of detecting analytes using a microcantilever system are generally described.
The microcantilever system generally includes micro- or nano-sized elements that can be electrostatically driven to resonance. Utilizing the disclosed devices and methods, direct electronic detection of the resonant frequency, changes of the resonant frequency, and associated phase signal of a micro- or nano-sized element can be utilized to measure the presence of a targeted analyte. The detection system of the , however is silent on detecting a first frequency shift associated with the first resonant frequency caused by a first analyte being adsorbed on a first resonator and a second frequency shift associated with the second resonant frequency caused by a second analyte being adsorbed on a second resonator, wherein the first frequency shift and the second frequency shift are both detected from collection of the single readout signal.
Roukes et al. US PATENT No.: US 10,381,206 B2 discloses a hybrid mass spectrometer comprising: an ion source for generating ions from a sample, a first mass spectral system comprising a nanoelectromechanical mass spectral (NEMS-MS) system, a second mass spectral system including at least one mass analyzer adapted to separate the charged particles according to their mass-to-charge ratios, and an integration zone coupling the first and second mass spectral systems, the integration zone including at least one directional device for controllably routing the ions to a selected one or both of the first and second mass spectral systems for analysis thereby. The second system can be an orbital electrostatic trap system. The ion beam can be electrically directed to one or the other system by ion optics. A chip with resonators can be used with cooling. Uses include analysis of large mass complexes found in biological systems, native single molecule analysis, and size and shape analysis, however is silent on detecting a first frequency shift associated with the first resonant frequency caused by a first analyte being adsorbed on a first resonator and a second frequency shift associated with the second resonant frequency caused by a second analyte being adsorbed on a second resonator, wherein the first frequency shift and the second frequency shift are both detected from collection of the single readout signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852